Title: Edmund Randolph to Alexander Hamilton and Henry Knox, [1 July 1794]
From: Randolph, Edmund
To: Hamilton, Alexander,Knox, Henry



[Philadelphia, July 1, 1794]

The Secretary of State has the honor of submitting to the Secretaries of the Treasury and of War, whether the enclosed letter from Mr. Hollingsworth, the attorney of the United States for the district of Maryland, does not place the case of the British vessel Pilgrim, which has been determined to be captured within the protection of our Coast, upon such a footing, that Mr. Fauchet may be desired to cause immediate restitution of her to the former Owners; and if the end should not be accomplished through this channel; that a peremptory order issue to that effect from the Government of the United States.
July 1st 1794.

